DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al. (US 2012/0002256 A1, from IDS) in view of Alexander et al. (US 2016/0377865 A1, previously cited), further in view of Schultz et al. (US 2017/0075119 A1, from IDS).
Lacoste, Alexander and Schultz disclose HUDs. Therefore, they are analogous art.
Regarding claim 3, Lacoste discloses a head up display (HUD) system comprising: one or more light sources (Fig. 9: R, G, B – lasers) and one or more phase modulators configured to generate and output a hologram (Fig. 9: SLM; para [0115]: hologram SLM); and a replicator configured to receive the hologram (Fig. 9: 1050 – image replication optics), to generate N replications of the hologram from the hologram, and to output the N replications of the hologram, wherein N is an integer greater than or equal to 2 (para [0114]: plurality of replicated images), wherein the replicator includes: a transmissive element configured to receive the hologram and to output the N replications of the hologram (see Fig. 9: top element); and a reflective element configured to reflect light toward the transmissive element (see Fig. 9: bottom element); and a transparent element disposed between the transmissive element and the reflective element (see Fig. 9: waveguiding region), and wherein the transmissive element includes a first region where the hologram is received by the transmissive element (see Fig. 9) and N regions arranged adjacent to the first region where each of the N replications of the hologram are transmitted through the N regions of the transmissive element, respectively (see Fig. 9), wherein the intensities of the N replications of the hologram transmitted through the transmissive element are equalized (para [0034]), and wherein gaps between the N replications of the hologram are less than a predetermined minimum diameter of human pupils (para [0080]: “if the exit pupils are tiled with gaps inferior to the observer’s pupil, ...”).
Lacoste neither teaches nor suggests wherein the N replications of the hologram do not overlap and gaps between the N replications of the hologram are greater than zero.
However, Alexander teaches that overlapping replicated images can cause undesirable effects such as ghosting (para [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Lacoste such that the N replications of the hologram do not overlap and gaps between the N replications of the hologram are greater than zero, as taught by Alexander, in order to avoid undesirable effects such as ghosting.
Lacoste neither teaches nor suggests the N regions have N different transmittances, respectively, and wherein values of the N different transmittances increase in non-linear steps in a direction from a first one of the N regions located adjacent to the first region to a last one of the N regions to equalize intensities of the N replications of the hologram transmitted through the transmissive element.  
However, Schultz discloses a replicator including a transmissive element configured to receive an image and to output N replications of the image (Fig. 6B: 44a – reflector, including fully transmissive region 46a and partially transmissive region 46b); and a reflective element configured to reflect light toward the transmissive element (Fig. 6B: 44b - reflector); and a transparent element disposed between the transmissive element and the reflective element (see Fig. 6B: waveguiding region), and wherein the transmissive element includes a first region where the hologram is received by the transmissive element (Fig. 6B: 46a – fully transmissive region) and N regions arranged adjacent to the first region where each of the N replications of the hologram are transmitted through the N regions of the transmissive element, respectively (Fig. 6B: 46b – partially transmissive region; see also Fig. 6C), wherein the N regions have N different transmittances, respectively, and wherein values of the N different transmittances increase in non-linear steps in a direction from a first one of the N regions located adjacent to the first region to a last one of the N regions (see Fig. 6C) to equalize intensities of the N replications of the hologram transmitted through the transmissive element without the need for an additional optical element (para [0048]: uniform distribution of light). Among the benefits of this configuration includes providing a uniform output image while accounting for light loss, coating tolerances, and other variables (para [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Lacoste and Schultz such that the N regions have N different transmittances, respectively, and wherein values of the N different transmittances increase in non-linear steps in a direction from a first one of the N regions located adjacent to the first region to a last one of the N regions to equalize intensities of the N replications of the hologram transmitted through the transmissive element, in order to provide a uniform output image while accounting for light loss, coating tolerances, and other variables.
Regarding claim 5, Lacoste, the above embodiment of Alexander and Schultz disclose the transmissive element is configured to provide the N different transmittances in the N different regions (Lacoste para [0034] & Schultz Fig. 6C).  
Lacoste, the above embodiment of Alexander and Schultz neither teach nor suggest the transmissive element includes one or more dielectric layers configured to provide the N different transmittances in the N different regions.  
However, in a second embodiment, Alexander discloses a HUD comprising a replicator comprising one or more dielectric layers (Fig. 5 & para [0087]: partial reflectors 551-553 can include dielectric coatings). Among the benefits of this configuration includes facilitating different transmittances in the different regions by, for example, changing the number of dielectric films or thicknesses to adjust the transmittance and other properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Lacoste, the above embodiment of Alexander and Schultz such that the transmissive element includes one or more dielectric layers configured to provide the N different transmittances in the N different regions, as taught by the second embodiment of Alexander, in order to facilitate different transmittances in the different regions by, for example, changing the number of dielectric films or their thicknesses to adjust the transmittance and other properties.
Regarding claim 13, Lacoste, Alexander and Schultz disclose the reflective element has a reflectivity of 100 percent (see Lacoste Figs. 3 & 8; see also Schultz para [0053]: 100% reflectance of visible light).  
Regarding claim 14, Lacoste, Alexander and Schultz disclose the transparent element includes at least one of: glass; and a transparent plastic (see Schultz Fig. 6A & para [0067]: optical glass).  
Regarding claim 15, Lacoste, Alexander and Schultz disclose the replicator is configured to generate and output the N replications of the hologram such that each of the N replications of the hologram has the same intensity (Lacoste para [0034]).  
Regarding claim 16, Lacoste, Alexander and Schultz neither teach nor suggest the N replications of the hologram are spaced by a gap that is greater than zero and less than 2 millimeters (Lacoste para [0080]: replicas are slightly spaced apart).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes ensuring a seamless image is provided to a viewer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Lacoste and Schultz such that the N replications of the hologram are spaced by a gap that is greater than zero and less than 2 millimeters, in order to provide a seamless image to a viewer.
Regarding claim 17, Lacoste, Alexander and Schultz disclose the replicator is configured to output the N replications of the hologram onto a substrate (Lacoste Fig. 9A: 1052 – semi-transmissive optical element; see para [0114]).  
Regarding claim 18, Lacoste, Alexander and Schultz disclose the substrate includes a windshield of a vehicle (Lacoste para [0114]: cockpit display).
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872